Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 1 of 54




            EXHIBIT 9
        Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 2 of 54




Declaration of Seth Keshel

Pursuant to 28 U.S.C Section 1746, I, Seth Keshel, make the following
declaration.

1. I am over the age of 21 years and I am under no legal disability,
     which would prevent me from giving this declaration.
2. I am a trained data analyst with experience in multiple fields,
     including service in the United States Army as a Captain of Military
     Intelligence, with a one-year combat tour in Afghanistan. My
     experience includes political involvement requiring a knowledge of
     election trends and voting behavior.
3. I reside at 233 Muir Hill Dr., Aledo, TX 76008.
4. My affidavit highlights substantial deviance from statistical norms
     and results regarding voting patterns in Arizona.
5. All 2020-related voting totals are taken from the Decision Desk HQ
     unofficial tracker, are not certified, and are subject to change from
     the time of the creation of this affidavit.
6. Arizona is a rapidly growing state, with 287,001 new Democrat
     registrations and 269,164 new Republican registrations statewide
     since the 2016 general election. Republicans hold a 3% registration
     edge statewide (35.2% to 32.2%), and a 3.9% registration edge in
     Maricopa County (35.3% to 31.4%), the state’s largest county which
     has cast roughly 61.1% of all votes counted statewide thus far in
     Arizona’s 2020 presidential race.
7.    Republicans have out-registered Democrats in voter registration
     since the March presidential primaries. Statewide, since the end of
      Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 3 of 54




  primaries, Republicans have added 148,485 to their rolls, compared
  to 116,389 for Democrats. In Maricopa County, Republicans lead
  87,000 to 76,417 in this time period. This is an indicator of
  momentum heading into the general election favoring Republicans.
8. Maricopa County has been won by the Republican candidate in every
  election since 1952, including in 1996 when Democrat Bill Clinton
  carried the state, and in 2016, when Donald Trump won the county
  with the weakest performance relative to registered Republicans
  since at least 2004. In that year, he tallied just 97 votes per 100
  registered Republicans in the county, below George W. Bush’s total
  in 2004 (100), John McCain’s in 2008 (108), and Mitt Romney’s in
  2012 (109). Statewide in 2016, Trump’s numbers lagged the previous
  three Republican votes per 100 registered statewide (105, 110, and
  110), at just 101 votes per 100 registered Republicans. This year,
  with counts not certified and subject to adjustment, Trump’s
  performance in Maricopa County equals Mitt Romney’s high of 109
  votes per 100 registered Republicans and matches two previous
  highs of 110 votes per 100 registered Republicans statewide. This
  indicates strong base support, crossover support, independent
  support, and minimal party defections. Biden’s totals however, per
  100 registered Democrats, are well above established trendlines for
  Democrats. Statewide, he has 121 votes per 100 registered
  Democrats, 14 votes higher than the previous high (Obama, 2012,
  107 votes), and 15 higher than Hillary Clinton’s total in 2016. In
  Maricopa County, Biden has 128 votes per 100 registered Democrats,
  a full 10 votes higher than Barack Obama’s 2012 total, and 14 above
      Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 4 of 54




  Hillary Clinton’s. These figures can be observed in Exhibit A to this
  affidavit.
9. In Maricopa County, Democrats grew by 118,116 votes (from Al Gore
  to John Kerry) between 2000 and 2004. Hillary Clinton added
  100,619 votes to Barack Obama’s 2012 total in 2016. Thus far in the
  count, Joe Biden has added 337,646 votes in Maricopa County in a
  single cycle, a 48.0% increase in a county that already had a high
  number of Democratic votes relative to the other large counties in
  the nation. This comes as President Trump has reconsolidated his
  lost voter base from 2016 with his own 33.2% increase in the county.
10.   Maricopa County received 1.52 new Democratic votes for every
  new registered Democrat in 2008, reversed into a losing number in
  2012, and then received 0.93 new votes for every new registered
  Democrat in 2016. This year, they are receiving 1.72 new
  Democratic votes for every new registered Democrat in the county.
11.   Among comparable 2016 counties (within 100,000 votes of
  Maricopa’s 2016 Democratic vote total), Maricopa County towers
  above the rest in percentage of new Democratic votes, with 48.0%
  more (337,646 new Democrat votes) than in 2016, a virtually
  impossible number. Comparable counties are also growing counties
  with expanding voter rolls, with none of the counties won by a
  Republican presidential nominee since 2004. This information is
  available in Exhibit B.
      a. Orange County, California, has 198,203 (32.5%) more new
        Democrat votes.
      Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 5 of 54




      b. San Diego County, California, has 221,302 (30.1%) more new
        Democrat votes.
      c. Harris County, Texas, has 203,999 (28.8%) more new Democrat
        votes.
      d. King County, Washington, has 185,810 (25.9%) more new
        Democrat votes.
      e. Miami-Dade County, Florida, has lost 6,499 (-1.0%) Democrat
        votes since 2016.
12.   Excepting Miami-Dade for its notable loss in raw Democratic
  votes, Maricopa County Democratic vote growth in line with Orange,
  San Diego, Harris, and King Counties should align with slightly
  more than 900,000 votes in the county for Joe Biden, not 1.04
  million.
13.   Pima County, Arizona, has also shown 35.8% Democratic raw vote
  growth (80,320 votes) in a single cycle. President Trump has
  increased his vote total in the county by 24.1%, with a vote total now
  surpassing Obama’s total in this county in 2012. The previous high
  for increase in this county for Democrats was 45,440 votes in 2004.
14.   Of the remaining 13 counties, these show proper progression in
  keeping with historic party registration trends:
      a. Pinal
      b. Graham
      c. Greenlee
      d. Santa Cruz
      e. Yuma
      f. La Paz
      Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 6 of 54




      g. Mohave
      h. Gila
      i. Yavapai
15.   These 4 counties show deviation from standard progression
  associated with historic party registration trends:
      a. Apache – shifted one point in favor of Republicans in
        registration since 2016 but gave Trump a defeat margin 2,647
        votes greater than in 2016, as Biden added a record number of
        votes in one cycle despite registration trends.
      b. Coconino – shifted three points in favor of Democrats but has a
        heavier than expected margin in favor of Biden, particularly
        since Republicans also gained in this county.
      c. Navajo – trended four points in favor of Republican registration
        since 2016, but Trump’s margin of victory remained all but
        unchanged, save for 156 votes, even though Trump added
        nearly 7,000 more votes to his total in a county heavily
        trending Republican.
      d. Cochise – trended four points in favor of Republican
        registration since 2016, but Trump’s margin of victory is nearly
        unchanged, up just 297 votes.




      Seth Keshel

      18 Nov. 2020
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 7 of 54




Aledo, Texas
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 8 of 54




   EXHIBIT 9 A&B
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 9 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 10 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 11 of 54




         EXHIBIT 9 S
        Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 12 of 54




Declaration of Seth Keshel

Pursuant to 28 U.S.C Section 1746, I, Seth Keshel, make the following
declaration.

1. I am over the age of 21 years and I am under no legal disability,
     which would prevent me from giving this declaration.
2. I am a trained data analyst with experience in multiple fields,
     including service in the United States Army as a Captain of Military
     Intelligence, with a one-year combat tour in Afghanistan. My
     experience includes political involvement requiring a knowledge of
     election trends and voting behavior.
3. I reside at 233 Muir Hill Dr., Aledo, TX 76008.
4. My affidavit highlights substantial deviance from statistical norms
     and results regarding voting patterns in Arizona.
5. All 2020-related voting totals are taken from the Decision Desk HQ
     unofficial tracker, are not certified, and are subject to change from
     the time of the creation of this affidavit.
6. Arizona is a rapidly growing state, with 287,001 new Democrat
     registrations and 269,164 new Republican registrations statewide
     since the 2016 general election. Republicans hold a 3% registration
     edge statewide (35.2% to 32.2%), and a 3.9% registration edge in
     Maricopa County (35.3% to 31.4%), the state’s largest county which
     has cast roughly 61.1% of all votes counted statewide thus far in
     Arizona’s 2020 presidential race.
7.    Republicans have out-registered Democrats in voter registration
     since the March presidential primaries. Statewide, since the end of
     Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 13 of 54




  primaries, Republicans have added 148,485 to their rolls, compared
  to 116,389 for Democrats. In Maricopa County, Republicans lead
  87,000 to 76,417 in this time period. This is an indicator of
  momentum heading into the general election favoring Republicans.
8. Maricopa County has been won by the Republican candidate in every
  election since 1952, including in 1996 when Democrat Bill Clinton
  carried the state, and in 2016, when Donald Trump won the county
  with the weakest performance relative to registered Republicans
  since at least 2004. In that year, he tallied just 97 votes per 100
  registered Republicans in the county, below George W. Bush’s total
  in 2004 (100), John McCain’s in 2008 (108), and Mitt Romney’s in
  2012 (109). Statewide in 2016, Trump’s numbers lagged the previous
  three Republican votes per 100 registered statewide (105, 110, and
  110), at just 101 votes per 100 registered Republicans. This year,
  with counts not certified and subject to adjustment, Trump’s
  performance in Maricopa County equals Mitt Romney’s high of 109
  votes per 100 registered Republicans and matches two previous
  highs of 110 votes per 100 registered Republicans statewide. This
  indicates strong base support, crossover support, independent
  support, and minimal party defections. Biden’s totals however, per
  100 registered Democrats, are well above established trendlines for
  Democrats. Statewide, he has 121 votes per 100 registered
  Democrats, 14 votes higher than the previous high (Obama, 2012,
  107 votes), and 15 higher than Hillary Clinton’s total in 2016. In
  Maricopa County, Biden has 128 votes per 100 registered Democrats,
  a full 10 votes higher than Barack Obama’s 2012 total, and 14 above
      Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 14 of 54




  Hillary Clinton’s. These figures can be observed in Exhibit A to this
  affidavit.
9. In Maricopa County, Democrats grew by 118,116 votes (from Al Gore
  to John Kerry) between 2000 and 2004. Hillary Clinton added
  100,619 votes to Barack Obama’s 2012 total in 2016. Thus far in the
  count, Joe Biden has added 337,646 votes in Maricopa County in a
  single cycle, a 48.0% increase in a county that already had a high
  number of Democratic votes relative to the other large counties in
  the nation. This comes as President Trump has reconsolidated his
  lost voter base from 2016 with his own 33.2% increase in the county.
10.   Maricopa County received 1.52 new Democratic votes for every
  new registered Democrat in 2008, reversed into a losing number in
  2012, and then received 0.93 new votes for every new registered
  Democrat in 2016. This year, they are receiving 1.72 new
  Democratic votes for every new registered Democrat in the county.
11.   Among comparable 2016 counties (within 100,000 votes of
  Maricopa’s 2016 Democratic vote total), Maricopa County towers
  above the rest in percentage of new Democratic votes, with 48.0%
  more (337,646 new Democrat votes) than in 2016, a virtually
  impossible number. Comparable counties are also growing counties
  with expanding voter rolls, with none of the counties won by a
  Republican presidential nominee since 2004. This information is
  available in Exhibit B.
      a. Orange County, California, has 198,203 (32.5%) more new
        Democrat votes.
      Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 15 of 54




      b. San Diego County, California, has 221,302 (30.1%) more new
        Democrat votes.
      c. Harris County, Texas, has 203,999 (28.8%) more new Democrat
        votes.
      d. King County, Washington, has 185,810 (25.9%) more new
        Democrat votes.
      e. Miami-Dade County, Florida, has lost 6,499 (-1.0%) Democrat
        votes since 2016.
12.   Excepting Miami-Dade for its notable loss in raw Democratic
  votes, Maricopa County Democratic vote growth in line with Orange,
  San Diego, Harris, and King Counties should align with slightly
  more than 900,000 votes in the county for Joe Biden, not 1.04
  million.
13.   Pima County, Arizona, has also shown 35.8% Democratic raw vote
  growth (80,320 votes) in a single cycle. President Trump has
  increased his vote total in the county by 24.1%, with a vote total now
  surpassing Obama’s total in this county in 2012. The previous high
  for increase in this county for Democrats was 45,440 votes in 2004.
14.   Of the remaining 13 counties, these show proper progression in
  keeping with historic party registration trends:
      a. Pinal
      b. Graham
      c. Greenlee
      d. Santa Cruz
      e. Yuma
      f. La Paz
      Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 16 of 54




      g. Mohave
      h. Gila
      i. Yavapai
15.   These 4 counties show deviation from standard progression
  associated with historic party registration trends:
      a. Apache – shifted one point in favor of Republicans in
        registration since 2016 but gave Trump a defeat margin 2,647
        votes greater than in 2016, as Biden added a record number of
        votes in one cycle despite registration trends.
      b. Coconino – shifted three points in favor of Democrats but has a
        heavier than expected margin in favor of Biden, particularly
        since Republicans also gained in this county.
      c. Navajo – trended four points in favor of Republican registration
        since 2016, but Trump’s margin of victory remained all but
        unchanged, save for 156 votes, even though Trump added
        nearly 7,000 more votes to his total in a county heavily
        trending Republican.
      d. Cochise – trended four points in favor of Republican
        registration since 2016, but Trump’s margin of victory is nearly
        unchanged, up just 297 votes.




      Seth Keshel

      18 Nov. 2020
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 17 of 54




Aledo, Texas
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 18 of 54




           EXHIBIT 10
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 19 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 20 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 21 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 22 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 23 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 24 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 25 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 26 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 27 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 28 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 29 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 30 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 31 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 32 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 33 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 34 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 35 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 36 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 37 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 38 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 39 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 40 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 41 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 42 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 43 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 44 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 45 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 46 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 47 of 54




       EXHIBIT 11 A
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 48 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 49 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 50 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 51 of 54




       EXHIBIT 11 B
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 52 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 53 of 54
Case 2:20-cv-02321-DJH Document 1-4 Filed 12/02/20 Page 54 of 54
